Citation Nr: 0111123	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residual status post right ankle fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1998 to 
August 1999.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Salt Lake City, Utah, which granted to the veteran 
a 10 percent evaluation for a residuals related to a right 
ankle fracture.

In his September 1999 claim the veteran requested benefits 
for disabilities relating to both the right ankle fracture, 
and a lis franc dislocation-fracture of the right foot.  The 
RO has not yet issued a rating decision as to the claimed 
right foot disability.  Accordingly, such matter has not been 
procedurally prepared or certified for appellate review, and 
is referred to the RO for any action deemed appropriate.  
Godfrey v. Brown, 7 Vet. App. 398 (1995). 


FINDING OF FACT

The veteran exhibits major functional symptoms of pain on 
motion of the right ankle, in addition to limitation of 
plantar flexion motion, weakness, fatigue and lack of 
endurance.


CONCLUSION OF LAW

The veteran's right ankle disability warrants an evaluation 
of no more than 20 percent.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103A, 5107); 8 C.F.R. §§  4.71a, 
4.59, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observers that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The RO has obtained the veteran's service records, which 
included the veteran's induction examination, in-service 
treatment entries, and discharge records.  The RO has also 
obtained identified post-service medical records.  The record 
does not reflect that pertinent records are presently 
outstanding.  See VCAA Act of 2000, Pub.L.No. 106-475, §  4, 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. §  5103A). 

In September 1999, the RO requested that the veteran provide 
or otherwise identify evidence related to the right ankle 
claim.  The RO noted the type of evidence needed and stated 
that if such information was not forthcoming, a benefit could 
not be provided.  See VCAA of 2000, Pub. L.No. 106-475§ 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The veteran did not identify any 
information and there is no indication that any evidence 
remains outstanding.   See VCAA of 2000, Pub. L.No. 106-475 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107) (imposing responsibility on 
veteran to present and support a claim for benefit under laws 
administered by the Secretary). 

The RO scheduled the veteran for an examination.  While the 
veteran was unable to attend the first examination; a second 
examination was scheduled and accomplished.  Upon receiving 
notice of his disability rating of 10 percent, the veteran 
expressed discontent with the VA examination.  As a result, 
the veteran was also scheduled for a third examination, 
however, the veteran's father indicated that the veteran 
would be unavailable for another examination for almost two 
years as a result of an overseas transfer.  The veteran was 
provided with a statement of the case in December 1999 to 
which he subsequently perfected his appeal.

In view of the foregoing, as well as the RO having complied 
with the necessary obligation to notify, as mentioned above, 
the Board is satisfied that all relevant facts to the claims 
have been properly developed, and that no further assistance 
to the veteran is required. VCAA, Pub.L.No 105-475, §§  3(a), 
4, 114 Stat. 2096, 2097-2099 (2000) (to be codified at 38 
U.S.C. § 5103A, 5107).

Rating Decision

Pertinent Laws & Regulations

In his appeal of the initial rating assignment, the veteran 
contends that he is entitled to a rating evaluation for his 
right ankle disability in excess of the 10 percent.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder, but 
rather implicated review of the entire record.  Cf.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

In Fenderson, the Court also discussed the concept of 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, at 126-28;  
Meeks v. West, 12 Vet. App. 352 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

The United States Court of Appeals for Veterans Claims ("the 
Court") in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, as in 
the instant case, the question of whether pain and functional 
loss are additionally disabling must be considered.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000). 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes. The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  However, pyramiding, that is 
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities. 38 C.F.R. § 4.14 (1999). 

Pertinent Facts

In October 1998 the veteran injured his right ankle in a 
parachuting accident while in service.  He was diagnosed with 
a lis franc dislocation-fracture of the right foot and a 
right ankle fracture and, in October 1998, he had corrective 
surgery.  
Service medical records reflect that although improvement was 
noted over time in the veteran's mobility, he consistently 
complained of right ankle pain.  Service records reveal that 
the veteran was excused from various exercises and duties in 
the following months as a result of complications and 
continuing pain relevant in part to his right ankle 
disability.

In September 1999 the VA examiner diagnosed the veteran with 
status post fracture of the right ankle with residual pain.  
The examiner noted the veteran's history of a lis franc 
dislocation-fracture and right ankle fracture. 

The examiner found that the veteran exhibited normal range of 
motion of the right ankle in dorsiflexion at 20 degrees, 
although pain at 10 degrees was noted.  Movement against 
gravity and strong resistance were both at 20 degrees.  
Plantar flexion was less than normal at 35 degrees out of the 
total 45 degrees, with pain source noted at 20 degrees.  
Movement against gravity and strong resistance for plantar 
flexion were both 35 degrees.  The examiner found that 
although weakness, fatigue and lack of endurance affected the 
veteran's range of motion, pain appeared to be the major 
functional impact.

The examiner noted that there was no sign of abnormal weight 
bearing such as callosities, breakdown, unusual shoe-wear 
pattern or other abnormalities.  Heat, swelling, effusion, 
drainage or abnormal instability were also not found.  
Similarly no rigidity, spasm, circulation disturbance, 
swelling, callus or loss of strength was found.  The examiner 
found a very minimal antalgic limp favoring the right, and 
noted the veteran had difficulty standing on toes and heels.  
However, the veteran was able to tandem gait, squat and 
assume a standing position.

The veteran noted that pins related to his surgery were 
removed in December 1998 and that he still experienced pain 
in the right foot.  He reported that he was unable to run.  
He also stated that he was unable to stand or walk for 
prolonged periods of time.

Analysis

The veteran was service-connected for a 10 percent disability 
rating for moderate limitation of motion of the right ankle 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 52571.  This 
code also provides for a 20 percent disability rating for 
marked limitation of motion for the ankle. 

Functional loss due to pain is a type of evidence that must 
be considered when arriving at a decision regarding an 
increased rating, if supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. 38 C.F.R. §§  4.40, 4.71, Plate II (2000); see 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991); 
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991).

Although, the veteran's right ankle injury healed during 
service, the record confirms the veteran's statements of 
continuing pain since the service injury.  His records 
indicate that his service activities were limited as a result 
of his disability.  He was advised not to carry a 40-pound 
pack and to avoid certain forms of usual exercise.  Pain 
medication was also administered during service.  Subsequent 
to his military service the VA examiner noted that veteran 
was experiencing residual pain as a result of the injury and 
found pain source at 10 degrees at dorsiflexion, and 20 
degrees at plantar flexion.  Accordingly, the evidence 
reflects that the veteran has functional loss due to pain.

Regulations provide further that in rating disabilities of 
joints, inquiry will be directed to weakened movement, excess 
fatigability, and incoordination in addition to limitation of 
motion and pain on movement. See also 38 C.F.R. §§  4.40, 
4.45 (2000); Deluca v. Brown, 6 Vet. App. 321, 325 (1993).  
Although no instability was noted, the VA examiner noted that 
in addition to the primary difficulty of pain, the veteran's 
range of motion was also affected by weakness, fatigue and 
lack of endurance.  

Therefore, the plantar flexion limitation of motion noted by 
the examiner, in conjunction with the veteran's consistent 
pain on movement, as well as his weakness, fatigue and lack 
of endurance together present symptomatology that more nearly 
approximates marked limitation of motion pursuant to 
38 C.F.R. 4.71a, Diagnostic Code 52571, as opposed to the 
mild limitation of motion previously granted.  Resolving all 
benefit of the doubt in favor of the veteran a disability 
rating of 20 percent is warranted. 38 C.F.R. § 4.3.  
Diagnostic Code 52571 does not provide for a higher rating 
that 20 percent.  See also Johnston v. Brown, 10 Vet. 80, 85 
(1997).

The VA also has a duty to acknowledge and consider all other 
diagnostic codes and regulations that are potentially 
applicable based upon the record.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Potentially applicable codes are 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5272, 5273, 
5274 (2000).  

Diagnostic Code 5003 for degenerative arthritis requires an 
X-ray indicating arthritis and is rated based on the 
appropriate codes for limitation of motion, in this instance 
Diagnostic Code 5271 for limitation of motion of the ankle, 
discussed supra.  The record indicates some diagnosis of 
arthritis during service.  However, by this opinion, the 
veteran is serviced connected for right ankle disability, 
based on pain and limitation of motion at 20 percent, 
pursuant to Diagnostic Code 5271.  Although, it is possible 
for a veteran to have separate and distinct manifestations 
from the same injury that would permit rating under several 
diagnostic codes, none of the symptomatology for any one of 
the conditions should be duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). In this case, Diagnostic Code 
5271, under which the veteran is currently evaluated, 
includes contemplation of symptoms such as marked loss of 
motion and functional limitation due to pain.  Diagnostic 
Code 5003 relies upon Diagnostic Code 52571 in part when 
determining ratings.  As a result, Diagnostic Code 5003 
itself would not provide the veteran with disability rating 
in excess of 20 percent and application of dual ratings under 
both codes would constitute pyramiding.  See 38 C.F.R. § 
4.14.  Therefore application of Diagnostic Code 5003 is not 
warranted.

Ankylosis of the ankle and ankylosis of the subastragalar or 
tarsal joint, as provided by 38 C.F.R. § 4.71a Diagnostic 
Codes 5270 and 5272 respectively, are also codes that bare 
examination.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure. See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 
1988) at 91); see also Lewis v. Derwinski, 3 Vet. App. 259 
(1992).   Although, there is some limitation of motion in the 
veteran's ankle, the records do not reflect that it rises to 
the level of immobility.  The veteran exhibited normal range 
of motion of the right ankle in dorsiflexion at 20 degrees, 
and although plantar flexion was slightly less than normal, 
it was only limited at 35 degrees out of the normal 45 
degrees.  The veteran's X-rays do not demonstrate any 
consolidation of the ankle or tarsal or subastragalar joints.  
Accordingly, application of Diagnostic Codes 5250 and 5272 is 
not warranted.   

Other potentially applicable codes include Diagnostic Code 
5273 for malunion of the os calcis or astragalus, with marked 
or moderate deformity and Diagnostic Code 5274 for 
astragalectomy.   The veteran's X-ray revealed no deformity 
or malunion of the os calcis or astragalus.  There is no 
evidence that suggests that the veteran's astragali were 
removed during surgery.  Accordingly, application of 
Diagnostic Codes 5273 and 5274 is not warranted.  In any 
event, neither of these codes applied individually provides 
for a disability rating in excess of 20 percent.  

In summary, in view of the benefit of the doubt doctrine, the 
veteran's symptoms of planter flexion limitation, together 
with pain on movement weakness, fatigue and lack of endurance 
warrant a disability rating increase from 10 percent to 20 
percent under Diagnostic Code 52571.  Diagnostic Code 52571 
does not provide for a higher rating that 20 percent and 
there are no other potentially applicable codes under which 
the veteran may receive recompense.




ORDER

Entitlement to increase rating evaluation for service-
connected right ankle disability of no more than 20 percent 
is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


